DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 contains the status modifier of “Currently Amended”, however, as Claim 11 is presently withdrawn, the status modifier should read “Withdrawn – Currently Amended.”  The applicant does not indicate a change in status for Claim 11 in the response and therefore Claim 11 with be considered withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12-14, 17-20, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (US 7,963,972, hereinafter “Foerster”) in view of McGuire et al. (US 2010/0274355 A1, hereinafter “McGuire”).
 Regarding Claims 1, 13,  23, and 25, Foerster discloses a method of connecting soft tissue graft to bone comprising the steps of fixing/capturing a suture/wire (Figures 8A to 8H, 54) on a cortical bone surface of a first bone (102, where the surface of the bone is the cortical surface) between a first two sites (two sites shown in Figures) of the first bone with a first loop extending over the cortical bone surface and engaging the first two sites (Figure 8H). 
Foerster discloses the method of the invention substantially as claimed, but fails to disclose fixing a soft tissue graft and arranging a plurality of lengths of the soft tissue graft to extend from the first bone to a second bone, and fixing the plurality of lengths of the soft tissue graft to the second bone.
McGuire discloses a method of connecting soft tissue graft to bone (abstract) comprising the steps of fixing/capturing a soft tissue graft (Figures 5 and 6 where graft is tendon 50) on a  first bone (130) between a first two sites (bores, 40 in Figure 1, and described in [0040]) of the first bone with a first loop (suture 62) connected to the first two sites and, and fixing/connecting the plurality of lengths of the soft tissue graft to the second bone (Figures 5 and 6 and [0040]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the method of fixing two bones together with a soft tissue graft as is taught by McGuire with the fixation to bone method of Foerster when the surgical indication was that the graft was required to be fixed to two different bones in order to restore anatomical function in the affected surgical area. The first bone and second bones of McGuire are of the same joint, therefore the limitations of Claim 25 are met (Figures 5 and 6 and [0040]).  
Regarding Claim 7, Foerster in view of McGuire discloses the invention substantially as described above and McGuire further discloses that the soft tissue graft is an unfolded soft tissue graft (Figure 6). It would have been obvious to utilize a soft tissue graft that is an unfolded soft tissue graft as taught by McGuire with the method of Foerster in view of McGuire in order to closely approximate the natural soft tissue. 
Regarding Claims 26, 12, 14, 17, and 18, Foerster discloses a second loop and the combination of Foerster in view of McGuire as described above would provide that the soft tissue graft on the cortical bone surface with the second loop is would be defined in that the soft tissue graft is fixed/captured on the cortical bone surface of the first bone between a second two sites (bores for passing suture indicated by 42 in Figures 1 and 2) of the first bone with thePage 3 of 11Attorney Docket No: 7555P0100US U.S. Application No: 15/731,719 second loop connected to the second two sites.  
Regarding Claims 19 and 20, Foerster in view of McGuire discloses the invention substantially as described above and Foerster discloses the fixation material fixed/captured on the cortical surface of a bone such that the combination of Foerster in view of McGuire would  provide that the step of fixing/capturing the plurality of lengths of the soft tissue graft to the second bone (30) is further defined in that at least one of the plurality of lengths of the soft tissue graft is fixed/captured on a cortical bone surface of the second bone (as seen in Figures 5 and 6 where cortical bone 34 is seen fixed/captured with graft 50) between a the second two sites (bores seen in 30) of the second bone with a second loop (suture 62 seen entering and exiting bores in 30 in Figures 5 and 6) connected to the third two sites.  
Regarding Claim 27, Foerster discloses that the first loop is of an adjustable length (Figure 8A to 8H). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 12-14, 17-20, and 23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on Fridays 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE L NELSON/Examiner, Art Unit 3774   


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774